DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] needs to be updated. 16/694,226 is now U.S. Patent No. 11,248,312.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkman et al (US 4,090,851) in view of Lorenzini et al (US 4,454,096) and Ast et al (US 4,366,024).
Berkman et al teaches a method of growing a crystal comprising: providing a growth crucible 15 having a die 16 located therein for growth of ribbons comprising a opening and capillary extending from the crucible toward the die (Figs 5-6; col 1, ln 5-68; col 2, ln 30-68; col 3, ln 1-68, col 4, ln 1-46). Berkman et al also teaches molten polycrystalline silicon supplies are usually replenished by feedstock at a rate which corresponds essentially to the withdrawal rate of a grown silicon ribbon 18 so that the level of the melt 17 remains substantially constant (col 4, ln 1-45).
Berkman et al teaches maintaining the level of the melt. However, Berkman et al does not teach providing a melt crucible thermally isolated from the growth crucible; at least one heating element positioned within the melt chamber relative to the melt crucible to melt the feedstock material within the melt crucible to form a liquid melt; and at least one capillary conveyor in fluid communication with the melt crucible and the growth crucible to transport the liquid melt from the melt crucible to the growth crucible.
	In a method of crystal growth, Lorenzini et al teaches a method of a replenishing a melt 18, separate furnaces with crucibles 16, 17 provided with heat shields 21, 30 which clearly a melt crucible mounted within an isolation chamber 17 which is thermally isolated from the growth crucible 16, melting feedstock material provided within the melt crucible 17 to form a liquid melt 31; and transporting the liquid melt 31 from the melt crucible 27 to the growth crucible 16 with at least one conveyor 32 provided in fluid communication with the melt crucible and the growth crucible (Fig 1; col 2, ln 48-68, col 3, ln 1-67, col 4, ln 1-67). Lorenzini et al also teaches a growth crucible 16 mounted within an isolation chamber 17 and a replenishment furnace 14 (chamber) containing a crucible 27 (Fig 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Berkman et al by using the melt replenishment system comprising thermally isolated chambers, a melt crucible and conveyor, as taught by Lorenzini et al, to maintain a melt level in the growth crucible (Lorenzini col 4, ln 1-67).
The combination of Berkman et al and Lorenzini et al teaches using siphon tubes or conduits. The combination of Berkman et al and Lorenzini et al does not explicitly teach transporting the liquid melt from the melt crucible to the growth crucible with at least one capillary conveyor provided in fluid communication with the melt crucible and the growth crucible. 
	In a crystal growth apparatus, Ast et al teaches a melting crucible 3 and transporting silicon Si located in the melting crucible to a crystallization bath 7 using a capillary system 6 according to the syphon principle (Fig 1 col 3, ln 1 to col 4, ln 68).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Berkman et al and Lorenzini et al siphon by using a capillary syphon, as taught by Ast et al, to transport the melt from the melt crucible to the growth crucible using capillary action.
	Referring to claim 2, the combination of Berkman et al, Lorenzini et al and Ast et al teaches the isolation chambers 17 containing the growth crucible are spaced apart from the replenishment chamber 14 connect via siphon conduits 32/33 which includes thermal insulating structure and reinforcing shell (Lorenzini Fig 1, col 3, ln 1-68), which clearly suggest the melt chamber is thermally isolated from the growth chamber by insulation. 
	Referring to claim 3, the combination of Berkman et al, Lorenzini et al and Ast et al teaches the melting crucible 3 can be refilled with molten silicon (feedstock) by means of an appropriate adding device and using a feedstock conveyer (hopper 43) for adding unmelted silicon to the melt crucible (Ast col 3, ln 60 to col 4, ln 25; Lorenzini col 4, ln 1-67).
	Referring to claim 4, the combination of Berkman et al, Lorenzini et al and Ast et al teaches a supply crucible 3 is larger than the growth crucible 7 (Ast Fig 1, col 4, ln 1-67). Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.04), and a larger crucible would have been obvious to one of ordinary skill in the art at the time of filing to provide a larger supply of molten silicon for crystal growth.
Referring to claim 5, the combination of Berkman et al, Lorenzini et al and Ast et al teaches a supply crucible 3 is larger than the growth crucible 7 (Ast Fig 1, col 4, ln 1-67). The combination of Berkman et al, Lorenzini et al and Ast et al does not explicitly teach the claimed volume. Changes in size and shape are prima facie obvious (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Berkman et al, Lorenzini et al and Ast et al by making crucible having the claimed volume to provide a desired supply of molten silicon for crystal growth and replenishment.
	Referring to claim 6, the combination of Berkman et al, Lorenzini et al and Ast et al teaches siphon conduits allow the surface level of the growth crucible to  automatically follow any changes in the surface level of the molten material growth crucible in the replenishment crucible, which clearly suggests the capillary conveyor is positioned to transport liquid melt from the melt crucible to the growth crucible via capillary action caused by depletion of the liquid melt in the growth crucible as a crystal is grown such that a liquid melt level in the melt crucible is the same as the liquid melt level in the growth crucible (Ast col 4, ln 1-67; Lorenzini col 4, ln 1-67, Fig 1).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Berkman et al (US 4,090,851), Lorenzini et al (US 4,454,096) and Ast et al (US 4,366,024). The prior art teaches an apparatus comprising a growth crucible, and replenish crucible and use of capillary siphon tube for transporting melt between the growth crucible and replenishment crucible. The prior art does not teach, suggest or provide any rationale for a capillary conveyor is formed from a pair of metallic plates positioned a distance apart.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714